Exhibit 10.05

SECOND AMENDMENT

TO THE

STATE AUTO FINANCIAL CORPORATION

LONG-TERM INCENTIVE PLAN

Background Information

 

A.

State Auto Financial Corporation (“STFC”) previously adopted and maintains the
State Auto Financial Corporation Long-Term Incentive Plan (the “Plan”) for the
benefit of its executive officers and other key management employees, managers
and professionals.

 

B.

STFC desires to amend the Plan to comply with final regulations under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

C.

Article 9 of the Plan permits the Compensation Committee of the Board of
Directors of STFC to amend the Plan and the Board authorized such an amendment
at a meeting held on November 9, 2007.

Amendment of the Plan

The Plan is hereby amended effective January 1, 2009 as follows:

 

1.

The last sentence of Section 5.1 of the Plan is hereby amended in its entirety
to read as follows:

The Administrator may provide for deferred payment of any Final Award in
accordance with the terms and conditions for making such a deferred compensation
election contained in the State Auto Property & Casualty Insurance Company
Amended and Restated Incentive Deferred Compensation Plan, as the same may be
amended from time to time.

 

2.

All other provisions of the Plan shall remain in full force and effect.

 

STATE AUTO FINANCIAL CORPORATION

By:

 

/s/ Robert P. Restrepo, Jr.

Title:

 

President